Per Curiam,
The statement of the question involved is “Did the plaintiff waive its right to move for judgment for want of a sufficient affidavit of defense by entering a rule on the defendant to plead, and plea filed in pursuance thereof?” This question has been decided adversely to the appellant in the recent case of Dreifus v. Logan Iron Co., 245 Pa. 196. It is the only question on which the appellant is entitled to be heard. Lincoln v. Wakefield, 237 Pa. 97; Felin v. Philadelphia, 241 Pa. 164, and cases there cited.
The judgment is affirmed.